NUMBER 13-21-00209-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY,                                                          Appellant,

                                               v.

ANSELMO M. CALTZONSING,                                                      Appellee.


                On Petition for Permissive Appeal from the
               377th District Court of Victoria County, Texas.


                                       ORDER
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam
       Appellant Progressive County Mutual Insurance Company filed a petition for

permissive appeal on July 7, 2021. See generally Tex. R. App. P. 28.3. Appellee Anselmo

M. Catzonsing filed a letter stating that he would not be filing a response to appellant’s

petition but disagreed with the appellant on the merits.
       The Court, having examined and fully considered the petition for permissive

appeal, is of the opinion that the petition should be granted. Accordingly, we GRANT

permission to appeal. Thus, a notice of appeal is deemed to have been filed on this date.

See id. R. 28.3(k); see also id. 25.1(c) (“A party who seeks to alter the trial court’s

judgment or other appealable order must file a notice of appeal.”). The appeal will be

governed by the rules for accelerated appeal. See id. R. 28.1(e) (“The deadlines and

procedures for filing the record and briefs in an accelerated appeal are provided in Rules

35.1 and 38.6.”).

       We direct the Clerk of the Court to file a copy of this order with the trial court clerk.

See id. R. 28.3(k).


                                                                          PER CURIAM



Delivered and filed on the
21st day of July, 2021.




                                               2